Order entered July 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00661-CV

                         IN THE INTEREST OF C.E.C., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-52684-2012

                                           ORDER
       We GRANT court reporter Kathy Bounds’s July 7, 2014 request for extension of time to

file the record and ORDER the record be filed no later than July 17, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE